DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 25-26, 28, 31, 33, 35, 37, 48, 52, 56-57, 61, 66, 68, 70-72, 78-80 are pending. The amendment filed on 03/08/2021 has been entered. Applicant’s election the species of SEQ ID NO: 55,709 remains acknowledged. Claims 1, 25-26, 28, 31, 33, 35, 37, 48, 52, 56-57, 61, 66, 68, 79-80 are withdrawn. Claims 70-72, 78 are under consideration.
Priority
This application is a national phase filing under 35 USG §371 of International PCT Application No. PCT/IB2016/001845, filed December 1, 2016, which claims the benefit and priority of U.S. Provisional Application No. 62/261,661, filed December 1, 2015: and U.S, Provisional Application No. 62/324,056, filed April 18, 2016.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1)	Claims 70, 72, 78 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2014204726) in view of Bradley (US20130209426), Smith (The American Society of Gene and Cell Therapy, 23 (3): 570-577, 2015) for the reason of record dated 12/30/2020.

Regarding claim 70, Zhang discloses guide ribonucleic acids (gRNAs) for editing the human SERPINA1 gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA1 gene where functional CRISPR/Cas targets human 293FT cells, Mouse Hepatocyte cell line, HEK (left) and Hepa (paragraph [00180], [00179], Figure 66). Figure 80 shows that 21 nucleotides nts/base pairs (bp) is the optimal spacer length, at least compared to 20 or 22 base pairs (represented by the black and the white bars, respectively) across a range of targets and within two different genes (AAVS1 and EMX1) [00195], Figure 98 shows optimization of sgRNA spacer length in (right) cells [00216]. Zhang teaches stem cells are also particularly preferred for ex vivo modification of single cells from biopsy or biological fluid sample or tissue biopsy and then reintroduced in vivo [0052]. Regarding claim 72, Zhang teaches that simultaneous and sequential treatment of human cells, including embryonic stem cells, dermal fibroblasts, HEK293T cells, HeLa cells, and embryonic carcinoma cells, with the modified Cas9 and guide RNA led to efficient gene disruptions with reduced off-target mutations relative to plasmid transfections [00438]. Regarding claim 78, Zhang discloses Kits containing any one or more of the elements of one or more oligonucleotides corresponding to a guide sequence for insertion into a vector so as to operably link the guide sequence and a regulatory element. In some embodiments, the kit comprises a homologous recombination template polynucleotide. In some embodiments, the kit includes instructions in one or more languages, for example in more than one language [00607]. [00608]. The kit advantageously provide all elements of the systems of the invention [00608].
Zhang does not teach a spacer sequence consisting of the nucleic acid sequence in SEQ ID NO: 55,709.
However, before the instant effective filing date of the instant invention, Bradley teaches a sequence identical to instant SEQ ID NO: 55,709 (see score alignment below) for 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the gRNAs for editing the human SERPINA1 gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA1 gene in human stem cells as disclosed by Zhang by using a spacer sequence identical to instant SEQ ID NO: 55,709 for editing the SERPINA 1 gene in human iPSCs comprising introducing into the cells the Cas9 endonuclease, gRNAs to target the locus containing the AAT Z mutation and inserting a donor sequence to correct the mutated locus, thereby restoring the alpha-1 antitrypsin protein activity as disclosed by Bradley and Smith because Zhang teaches that it is within the ordinary skill of the art to practice editing in human SERPINA1 gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA1 gene where 
One would have been motivated to do so in order to receive the expected benefit of the SEQ ID NO: 55,709 for genetic correction of hiPSCs with a point mutation in the SERPINA1 gene that is responsible for alpha1-antitrypsin deficiency in iPSC derived from patients and also to receive the expected benefit of CRISPR/Cas9 system offers a unique targeting point mutations in patient-specific iPSCs that was not easily achieved by previous ZFNs and TALEN technology technologies.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Score alignment of instant SEQ ID NO: 55,709
RESULT 3
US-13-594-053-45
; Sequence 45, Application US/13594053
; Publication No. US20130209426A1
; GENERAL INFORMATION
;  APPLICANT: GENOME RESEARCH LIMITED
;  APPLICANT:CAMBRIDGE ENTERPRISE LIMITED
;  APPLICANT:BRADLEY, Allan
;  APPLICANT:YUSA, Kosuke
;  APPLICANT:RASHID, Sheikh Tamir
;  TITLE OF INVENTION: Method for genome modification
;  FILE REFERENCE: 16199.34
;  CURRENT APPLICATION NUMBER: US/13/594,053
;  CURRENT FILING DATE: 2012-08-24
;  PRIOR APPLICATION NUMBER: PCT/GB2011/001275
;  PRIOR FILING DATE: 2011-08-25
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 45
;  LENGTH: 75
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: A1AT-donor template vector (Left arm-R)
US-13-594-053-45

  Query Match             100.0%;  Score 20;  DB 44;  Length 75;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCTTATGCACGGCCTGGAG 20
              ||||||||||||||||||||


Response to arguments
To the extent the arguments filed on 03/08/2021 are combined with the rejection as set forth below accordingly the response is combined with the rejection as set forth below.

(2) 	Claims 70, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2014204726) in view of Bradley (US20130209426), Smith (The American Society of Gene and Cell Therapy, 23 (3): 570-577, 2015) as applied to claims 70,78 above, and further in view of Jinek, (Science, 337:1 -7, 2012).
Claim interpretation: The specification teaches for example, in SEQ ID NOs: 54,860-68,297 may be put into a single RNA chimera or a crRNA (along with a corresponding tracrRNA) [00285]. A single-molecule guide RNA (sgRNA) in a Type II system comprises, in the 5' to 3' direction, an optional spacer extension sequence, a spacer sequence, a minimum CRISPR repeat sequence, a single-molecule guide linker, a minimum tracrRNA sequence, a 3' tracrRNA sequence and an optional tracrRNA extension sequence [00288]. Thus the art by Zhang that guide sequence is linked to a tracr mate sequence, which in turn hybridizes to a tracr sequence [0007], embodiments the CRISPRS-Cas polynucleotide sequence is chimeric and preferably includes an Sa tracr where the Cas9 is an Sa Cas9 [00105] is appropriate regarding claim 71.
The teachings of Zhang and Bradley and Smith apply here as indicated above.
Zhang and Bradley and Smith do not teach wherein the one gRNA are single-molecule guide RNAs (sgRNAs).
However, before the instant effective filing date of the instant invention, Jinek teaches CRISPR RNAs (crRNAs) to guide the silencing of invading nucleic acids, the dual-tracrRNA:crRNA, when engineered as a single RNA chimera, also directs sequence-
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the gRNA for editing the human SERPINA1 gene in in human iPSCs from AAT deficiency patient-derived iPSCs that carry an inherited Z-AAT point mutation as disclosed by Zhang and Bradley and Smith by using the single-molecule single RNA chimera, also directs sequence-specific Cas9 dsDNA cleavage and further the Cas9 endonuclease family can be programmed with single RNA molecules to cleave specific DNA sites to generate dsDNA breaks for genome targeting and editing as disclosed by Jinek because Zhang and Bradley and Smith teach it is within the ordinary skill of the art for editing the human SERPINA1 gene comprising different spacer designs of sgRNA-expressing dsDNA targeting human SERPINA1 gene hiPSCs with a point mutation in the SERPINA1 gene that is responsible for alpha1-antitrypsin deficiency in iPSC derived from patients and because Jinek teaches it is within the ordinary skill in the art to practice the dual-tracrRNA:crRNA, when engineered as a single RNA chimera, also directs sequence-specific Cas9 dsDNA cleavage.
One would have been motivated to do so to receive the expected benefit of Cas9 endonuclease family can be programmed with single RNA molecules to cleave specific DNA sites, thereby raising the exciting possibility of developing a simple and versatile RNA-directed system to generate dsDNA breaks for genome targeting and editing.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments

In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e. gRNAs comprising spacer sequences that have a cutting efficiency of > 40 %) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the rejection is maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632